EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of February 6, 2013 (the
“Agreement Date”) by and between EASTBRIDGE INVESTMENT GROUP CORPORATION (OTCQB:
EBIG) (the “Company”), and the undersigned individual (“Executive”), with
reference to the following facts:


A.          Cellular Biomedicine Group Ltd. (“CBMG”) is a developer of cell
therapies for the treatment of certain cancers and degenerative diseases.


B.          Executive has extensive experience in the field of executive
management.


C.          The Company expects to complete a merger with CBMG (“Merger”)
whereby CBMG will become its wholly-owned subsidiary, which the Company
anticipates will be consummated in February 2013 (the date of closing of the
Merger shall be referred to as the “Effective Date”).


D.          The Company desires to employ Executive to perform the duties and
responsibilities described herein on the terms and conditions hereinafter set
forth.


NOW, THEREFORE, the parties agree as follows:


1.           Employment.  The Company hereby employs Executive and Executive
hereby accepts such employment upon the terms and conditions hereinafter set
forth.
 
2.           Duties.  Subject to the terms and provisions of this Agreement,
Executive is hereby employed by the Company as Chairman and Chief Executive
Officer of the Company.  Executive shall have full responsibility and authority
for such duties as customarily are associated with service as the Chairman and
Chief Executive Officer of the Company at the direction of the Board of
Directors of the Company (the “Board”).  Executive shall faithfully and
diligently perform, on a full time basis, such duties assigned to Executive and
shall report directly to the Board.
 
3.           Scope of Services.  Executive shall devote substantially all of his
business time, attention, energies, skills, learning and efforts to the
Company’s business.
 
4.           Term.  Subject to prior termination of this Agreement as
hereinafter provided, the term of this Agreement shall commence on the Effective
Date and shall continue for three (3) years thereafter unless earlier terminated
as provided in this Agreement.  After the foregoing three (3) year term, the
Executive shall continue to be employed on an at-will basis and this Agreement
shall automatically renew for successive one year terms, until and unless this
Agreement is terminated.
 
 
1

--------------------------------------------------------------------------------

 
 
5.           Compensation.
 
5.1          Salary.  Executive’s annual compensation (“Base Compensation”)
under this Agreement shall be USD $150,000 per year, prorated for any partial
year, commencing upon the Effective Date; provided however that the Executive’s
Base Compensation shall be reviewed annually by the Board of Directors and/or
its Compensation Committee (as applicable).  The Base Compensation shall be
payable semi-monthly in arrears from the Effective Date in accordance with the
ordinary payroll procedures of the Company.  Executive agrees that the Base
Compensation may be paid by the Company, any of the Company’s subsidiaries or
any combination thereof.  Any changes in Base Compensation shall be in the sole
and absolute discretion of the Board and/or its Compensation Committee (as
applicable).
 
5.2          Participation in Plan.  Executive shall be eligible to participate
in any executive incentive plans established by Company for all of its executive
employees.
 
5.3          Expenses.  The Company shall reimburse Executive for:
 
(a)          all reasonable business, entertainment and travel expenses actually
incurred or paid by Executive in the performance of his services on behalf of
the Company, in accordance with the Company’s expense reimbursement policy as
from time to time in effect;
 
(b)          the cost of continuing education courses in furtherance of
Executive’s performance of his duties of up to USD $5,000 per annum;
 
(c)          reasonable moving expenses if the Company requires the Executive to
relocate, and as a result Executive must change his place of residence to a
place more than 50 miles away from his current place of residence (which
expenses shall be appropriately documented by Executive); and
 
(d)          if the Company requires the Executive to relocate (in excess of 50
miles), and after relocation the Executive is terminated without Cause pursuant
to Section 7.1(b) and chooses to return to his original place of residence
immediately prior to the Effective Date, reasonable moving expenses incurred by
Executive (which expenses shall be appropriately documented by Executive).
 
5.4          Options.  The Executive shall be eligible to participate in the
Company’s 2011 Equity Incentive Plan, and receive option grant(s) thereunder for
the purchase common stock of the Company (“Options” or “Option”) at the
discretion of the Board of Directors.  Options granted to the Executive shall be
controlled by the terms and conditions set forth in a Notice of Grant and Stock
Option Agreement approved by the Board of Directors (“Option Agreement”).
 
6.           Other Rights and Benefits.  Executive shall receive other rights
and benefits, life insurance, vacation time, sick pay and retirement plan
participation, as determined by the Board of Directors.
 
7.           Termination.  Executive’s employment may be terminated as follows:
 
7.1          Termination by the Company or Executive.
 
(a)          During the one (1) year period after the Effective Date, this
Agreement may not be voluntarily terminated by either party except pursuant to
Section 7.2, 7.3 or 7.4 below.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)          After the one (1) year period in Section 7.1(a), for two (2) years
thereafter, Executive may not be voluntarily terminated by the Company except
pursuant to Section 7.2, 7.3 or 7.4 below, provided, however that during said
two year period the board of directors of the Company may alter the
responsibilities of the Executive to other senior-level functions, and change
the Executive’s title to a mutually agreeable alternative title.
 
(c)          If during the initial three (3) year period following the Agreement
Date, the employment of the Executive is terminated for any reason other than
pursuant to Section 7.2, 7.3, or 7.4, or for no good reason, the Company shall
be obligated to:
 
(i)           Pay Executive as soon as practicable following termination of
employment, a lump sum severance amount equal to one (1) times Executive’s Base
Compensation, subject to legally required withholding requirements.  Said
severance will be due and payable within thirty (30) days following the date of
termination;
 
(ii)          Accelerate and vest in full Executive’s stock options, pursuant to
such Executive’s option agreement, effective as of immediately upon the date of
such termination;
 
(iii)         Subject to Executive’s election to receive COBRA, pay for the
Executive’s premiums charged to continue medical and dental coverage pursuant to
COBRA for the Executive during the 12 month period commencing with continuation
coverage for the month following the month in which the date of termination
occurs, provided, that if Executive is not eligible to receive, or if the
Company is not able to provide, continuation coverage under COBRA for any month
during the continuation period, the Company shall pay the Executive a cash
payment equal to its portion of the applicable COBRA premiums on an after-tax
basis (with such payment to be made in the same month for which the continuation
coverage was otherwise to be provided).  Notwithstanding the forgoing provisions
of this paragraph, in the event the Executive becomes reemployed with another
employer and becomes eligible to receive medical and dental benefits from such
employer during any month in the 12 month continuation period provided for by
this paragraph, the Company shall have no obligation to pay, reimburse or
otherwise provide the Executive with continuation coverage for any such month;
and
 
(iv)         Pay any bonus amounts that have been earned by the Executive but
have not yet been paid as of the date of termination.
 
7.2          Termination for Death. Executive’s employment shall terminate
immediately upon Executive’s death.
 
7.3          Termination Upon Disability.  Executive’s employment shall
terminate if Executive should become totally and permanently disabled.  For
purposes of this Agreement, Executive shall be considered “totally and
permanently disabled” if Executive is treated as permanently “disabled” under
any permanent disability insurance policy maintained by the Company and is
entitled to full benefits payable under such policy upon a total and permanent
disability.  In the event any such policy is either not in force or the benefits
are not available under such policy, then “total and permanent disability” shall
mean the inability of Executive, as a result of substance abuse, any mental,
nervous or psychiatric disorder, or physical condition, injury or illness to
perform substantially all of his current duties on a full-time basis for a
period of six (6) consecutive months, as determined by a licensed physician
selected by the Board.
 
 
3

--------------------------------------------------------------------------------

 
 
7.4          Termination by Company for “Cause”.  The Company may terminate this
Agreement for “Cause” upon three days written notice so long as the Company has
given Executive written notice describing the Cause pursuant to subsections (c)
and/or (e) Executive has not cured such Cause within a reasonable time, but no
less than 14 days.  For purposes of this Agreement, “Cause” shall mean the
existence or occurrence of any of the following:
 
(a)          Executive’s conviction for or pleading of nolo contendre to any
felony involving the Company or moral turpitude.
 
(b)          Executive’s misappropriation of Company assets.
 
(c)          Executive’s willful violation of a Company policy or a directive of
the Board previously delivered to him in writing.
 
(d)          Executive’s breach of his obligations set forth in Sections 11, 12,
or 13 below.
 
(e)          Any willful neglect or material breach of duty by Executive under
this Agreement, or any failure by Executive to perform duties under this
Agreement, including the duties set forth in Section 2.
 
(f)          A failure, upon request of the Company, to relocate to a corporate
office of the Company designated by the Board of Directors.
 
8.           Change in Control.  If Executive’s employment with the Company is
not assumed and the Executive’s employment relationship is terminated by the
Company, upon or within two (2) years following the date of a Change in Control,
the Company shall:
 
(a)          Pay Executive as soon as practicable following termination of
employment, a lump sum severance amount equal to two (2) times Executive’s Base
Compensation, subject to legally required withholding requirements.  Said
severance will be due and payable within thirty (30) days following the date of
termination.
 
(b)          Accelerate and vest in full Executive’s stock options, pursuant to
such Executive’s option agreement, effective as of immediately upon the date of
termination within the two (2) year period following the occurrence of a Change
in Control.
 
(c)          Subject to Executive’s election to receive COBRA, pay for the
Executive’s premiums charged to continue medical and dental coverage pursuant to
COBRA for the Executive during the 12 month period commencing with continuation
coverage for the month following the month in which the date of termination
occurs, provided, that if Executive is not eligible to receive, or if the
Company is not able to provide, continuation coverage under COBRA for any month
during the continuation period, the Company shall pay the Executive a cash
payment equal to its portion of the applicable COBRA premiums on an after-tax
basis (with such payment to be made in the same month for which the continuation
coverage was otherwise to be provided).  Notwithstanding the forgoing provisions
of this paragraph, in the event the Executive becomes reemployed with another
employer and becomes eligible to receive medical and dental benefits from such
employer during any month in the 12 month continuation period provided for by
this paragraph, the Company shall have no obligation to pay, reimburse or
otherwise provide the Executive with continuation coverage for any such month.
 
 
4

--------------------------------------------------------------------------------

 
 
If the Executive’s employment is terminated by Executive without Cause or
terminated for Cause, death or disability of Executive, Executive shall not be
entitled to the benefits or payments in Section 8(a) or (b), except as mandated
by law.
 
For purposes of this Agreement, a “Change in Control” means (i) the consummation
of a merger or consolidation of the Company with or into another entity or any
other corporate reorganization, if fifty percent (50%) or more of the combined
voting power of the continuing or surviving entity’s securities outstanding
immediately after such merger, consolidation, or other reorganization is owned
by persons who were not shareholders of the Company immediately prior to such
merger, consolidation, or other reorganization; (ii) a change in ownership or
control of the Company after the date hereof, effected through the direct or
indirect acquisition by any person or related group of persons of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders which a majority of the directors on the
board of directors who are not affiliates of the offeror do not recommend such
stockholders accept; (iii) the sale, transfer, or other disposition of all or
substantially all of the Company’s assets or the complete liquidation or
dissolution of the Company.  A transaction shall not constitute a Change in
Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transactions.  A transfer or distribution by the
majority shareholder Global Health Investment Holdings Ltd. (“Global Health”),
of 50% or more of the total shares of the Company held by Global Health to its
shareholders shall not constitute a Change in Control.
 
9.           Representations and Warranties.  Executive hereby represents and
warrants to Company that as of the date of execution of this Agreement: (i) this
Agreement will not cause or require Executive to breach any obligation to, or
agreement or confidence with, any other person; (ii) Executive is not
representing, or otherwise affiliated in any capacity with, any other research
organizations, lines of products, manufacturers, vendors or customers of the
Company; and (iii) Executive has not been induced to enter into this Agreement
by any promise or representation other than as expressly set forth in this
Agreement.
 
10.         Non-Solicitation.
 
10.1        Non-Solicitation of Employees. Executive agrees that he will not,
while employed by the Company and for a period of two (2) years following
termination of such employment:
 
(a)          directly solicit, encourage, or take any other action which is
intended to induce any other employee of the Company to terminate his or her
employment with the Company; or
 
 
5

--------------------------------------------------------------------------------

 
 
(b)          directly interfere in any manner with the contractual or employment
relationship between the Company and any such employee of the Company.
 
The foregoing shall not prohibit Executive or any entity with which Executive
may later be affiliated from hiring a former or existing employee of the Company
or any of its subsidiaries, provided that such hiring does not result from the
direct actions of Executive.  For purposes of this Article 10, Article 11,
Article 12 and Article 13, any reference to the Company shall include all of the
Company’s Affiliates.  As used herein, “Affiliate” means any person or entity
controlling, controlled by or under common control with another person or
entity.
 
10.2        Non-Solicit of Customers with respect to Competitive Business
Activity. Executive agrees that he will not, while employed by the Company and
for a period of two (2) years following termination of such employment, directly
or indirectly, whether for his own account or for the account of any other
individual or entity, solicit the business or patronage of any customers of the
Company with respect to products and/or services directly related to a
Competitive Business Activity.  “Competitive Business Activity” shall mean
engaging in, whether independently or as an employee, agent, consultant,
advisor, independent contractor, partner, stockholder, officer, director or
otherwise, any business which is materially competitive with the business of the
Company as conducted or actively planned to be conducted by the Company during
his employment by it, provided that Executive shall not be deemed to engage in a
Competitive Business Activity solely by reason of (i) owning 1% or less of the
outstanding common stock of any corporation if such class of common stock is
registered under Section 12 of the Securities Exchange Act of 1934, or (ii)
after the termination of his employment by the Company, being employed by or
otherwise providing services to a corporation having total revenue of at least
$500 million (or such lower number as may be agreed by the Board) so long as
such services are provided solely to a division or other business unit of such
corporation which does not engage in a business which is then competitive with
the business of the Company.
 
11.         Confidentiality.  Executive hereby acknowledges that the Company has
made and will make available to Executive certain customer lists, product design
information, performance standards and other confidential and/or proprietary
information of the Company or licensed to the Company, including without
limitation trade secrets, copyrighted materials and/or financial information of
the Company (or any of its Affiliates), including without limitation, financial
statements, reports and data (collectively, the “Confidential Material”);
however, Confidential Material does not include any of the foregoing items which
has become publicly known or made generally available through no wrongful act of
Executive or of others who were under confidentiality obligations as to the item
or items involved.  Except as essential to Executive’s obligations under this
Agreement, neither Executive nor any agent, employee, officer, or independent
contractor of or retained by Executive shall make any disclosure of this
Agreement, the terms of this Agreement, or any of the Confidential
Material.  Except as essential to Executive’s obligations under this Agreement,
neither Executive nor any agent, employee, officer, or independent contractor of
or retained by Executive shall make any duplication or other copy of any of the
Confidential Material.  Immediately upon request from the Company, Executive
shall return to the Company all Confidential Material.  Executive shall notify
each person to whom any disclosure is made that such disclosure is made in
confidence, that the Confidential Material shall be kept in confidence by such
person.  Nothing contained in this Section 11 shall be construed as preventing
Executive from providing Confidential Material in compliance with a valid court
order issued by a court of competent jurisdiction, providing Executive takes
reasonable steps to prevent dissemination of such Confidential Material.
 
 
6

--------------------------------------------------------------------------------

 
 
12.         Proprietary Information.  For purposes of this Agreement,
“Proprietary Information” shall mean any information, observation, data, written
material, record, document, software, firmware, invention, discovery,
improvement, development, tool, machine, apparatus, appliance, design,
promotional idea, customer list, practice, process, formula, method, technique,
trade secret, product and/or research related to the actual or anticipated
research, marketing strategies, pricing information, business records,
development, products, organization, business or finances of the
Company.  Proprietary Information shall not include information in the public
domain as of execution of this Agreement except through any act or omission of
Executive.  All right, title and interest of every kind and nature whatsoever in
and to the Proprietary Information made, discussed, developed, secured, obtained
or learned by Executive during the term of this Agreement shall be the sole and
exclusive property of  the Company for any purposes or uses whatsoever, and
shall be disclosed promptly by Executive to the Company.  The covenants set
forth in the preceding sentence shall apply regardless of whether any
Proprietary Information is made, discovered, developed, secured, obtained or
learned (a) solely or jointly with others, (b) during the usual hours of work or
otherwise, (c) at the request and upon the suggestion of the Company or
otherwise, or (d) with the Company’s materials, tools, instruments or on the
Company’s premises or otherwise.  All Proprietary Information developed,
created, invented, devised, conceived or discovered by Executive that is subject
to copyright protection is explicitly considered by Executive and the Company to
be works made for hire to the extent permitted by law.  Executive hereby forever
fully releases and discharges the Company, and the Company and their respective
officers, directors and employees, from and against any and all claims, demands,
damages, liabilities, costs and expenses of Executive arising out of, or
relating to, any Proprietary Information.  Executive shall execute any documents
and take any action the Company may deem necessary or appropriate to effectuate
the provisions of this Agreement, including without limitation assisting the
Company in obtaining and/or maintaining patents, copyrights or similar rights to
any Proprietary Information assigned to the Company, if the Company, in their
sole discretion, requests such assistance.  Executive shall comply with any
reasonable rules established from time to time by the Company for the protection
of the confidentiality of any Proprietary Information.  Executive irrevocably
appoints the President of the Company to act as Executive’s agent and
attorney-in-fact to perform all acts necessary to obtain and/or maintain
patents, copyrights and similar rights to any Proprietary Information assigned
by Executive to the Company under this Agreement if (a) Executive refuses to
perform those acts, or (b) is unavailable, within the meaning of any applicable
laws.  Executive acknowledges that the grant of the foregoing power of attorney
is coupled with an interest and shall survive the death or disability of
Executive.  Executive shall promptly disclose to the Company, in confidence (a)
all Proprietary Information that Executive creates during the term of this
Agreement, and (b) all patent applications, copyright registrations or similar
rights filed or applied for by Executive within six months after termination of
this Agreement.  Any application for a patent, copyright registration or similar
right filed by Executive within six months after termination of this Agreement
shall be presumed to relate to Proprietary Information created by Executive
during the term of this Agreement, unless Executive can prove
otherwise.  Nothing contained in this Agreement shall be construed to preclude
the Company from exercising all of its rights and privileges as sole and
exclusive owner of all of the Proprietary Information owned by or assigned to
the Company under this Agreement.  The Company, in exercising such rights and
privileges with respect to any particular item of Proprietary Information, may
decide not to file any patent application or any copyright registration on such
Proprietary Information, may decide to maintain such Proprietary Information as
secret and confidential, or may decide to abandon such Proprietary Information
or dedicate it to the public.  Executive shall have no authority to exercise any
rights or privileges with respect to the Proprietary Information owned by or
assigned to the Company under this Agreement.  This Agreement does not apply to
any Proprietary Information that qualifies fully under the provisions of
California Labor Code Section 2870 or any similar or successor statute.
 
 
7

--------------------------------------------------------------------------------

 
 
13.         Business Opportunities.  During the term of this Agreement, if
Executive (or any agent, employee, officer or independent contractor of or
retained by Executive) becomes aware of, or develops, creates, invests, devises,
conceives or discovers, any project, investment, venture, business or other
opportunity (any of the preceding, an “Opportunity”) that is similar to,
competitive with, related to or in the same field as the Company, or any
project, investment, venture, or business of the Company, then Executive shall
so notify the Company immediately in writing of such Opportunity and shall use
Executive’s good-faith efforts to cause the Company to have the opportunity to
invest in, participate in or otherwise become affiliated with such Opportunity.
 
14.         Miscellaneous.
 
14.1        Section Headings.  The section headings or captions in this
Agreement are for convenience of reference only and do not form a part hereof,
and do not in any way modify, interpret or construe the intent of the parties or
affect any of the provisions of this Agreement.
 
14.2        Survival.  The obligations and rights imposed upon the parties
hereto by the provisions of this Agreement which relate to acts or events
subsequent to the termination of this Agreement shall survive the termination of
this Agreement and shall remain fully effective thereafter, including without
limitation the obligations of Executive with to any Confidential Material under
Section 11.
 
14.3        Arbitration.
 
(a)          Any claim, dispute or other controversy (a “Controversy”) relating
to this Agreement shall be settled and resolved by binding arbitration in Los
Angeles County, California before a single arbitrator under the Employment Rules
of the American Arbitration Association (“AAA”) in effect at the time a demand
for arbitration is made.  If there is any conflict between the AAA rules and
this arbitration clause, this arbitration clause will govern and determine the
rights of the parties.  The Parties to this Agreement (the “Parties”) shall be
entitled to full discovery regarding the Controversy as permitted by the
California Code of Civil Procedure.  The arbitrator’s decision on the
Controversy shall be a final and binding determination of the Controversy and
shall be fully enforceable as an arbitration award in any court having
jurisdiction and venue over the Parties.  The arbitrator shall also award the
prevailing Party any reasonable attorneys’ fees and reasonable expenses the
prevailing Party incurs in connection with the arbitration, and the
non-prevailing Party shall pay the arbitrator’s fees and expenses.  The
arbitrator shall determine who is the prevailing Party.  Each Party also agrees
to accept service of process for all arbitration proceedings in accordance with
AAA’s rules.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)          The obligation to arbitrate shall not be binding upon either party
with respect to requests for temporary restraining orders, preliminary
injunctions or other procedures in a court of competent jurisdiction to obtain
interim relief when deemed necessary by such court to preserve the status quo or
prevent irreparable injury pending resolution by arbitration of the actual
dispute between the Parties.
 
(c)          The provisions of this Section shall be construed as independent of
any other covenant or provision of this Agreement; provided that, if a court of
competent jurisdiction determines that any such provisions are unlawful in any
way, such court shall modify or interpret such provisions to the minimum extent
necessary to have them comply with the law.
 
(d)          This arbitration provision shall be deemed to be self-executing and
shall remain in full force and effect after expiration or termination of this
Agreement.  In the event either party fails to appear at any properly noticed
arbitration proceeding, an award may be entered against such party by default or
otherwise notwithstanding said failure to appear.
 
14.4        Severability.  Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable in any relevant
jurisdiction, then such illegal or unenforceable provision shall be modified by
the proper court, if possible, but only to the extent necessary to make such
provision enforceable, and such modified provision and all other provisions of
this Agreement shall be given effect separately from the provision or portion
thereof determined to be illegal or unenforceable and shall not be affected
thereby; provided that, any such modification shall apply only with respect to
the operation of this Agreement in the particular jurisdiction in which such
determination of illegality or unenforceability is made.
 
14.5        Waiver.  The failure of either party to enforce any provision of
this Agreement shall not be construed as a waiver of any such provision, nor
prevent such party thereafter from enforcing such provision or any other
provision of this Agreement.  The rights granted both parties herein are
cumulative and the election of one shall not constitute a waiver of such party’s
right to assert all other legal remedies available under the circumstances.
 
14.6        Parties in Interest.  Nothing in this Agreement, except as expressly
set forth herein, is intended to confer any rights or remedies under or by
reason of this Agreement on any persons other than the parties to this Agreement
and the successors, assigns and affiliates of the Company, nor is anything in
this Agreement intended to relieve or discharge the obligation or liability of
any third person to any party to this Agreement, nor shall any provision give
any third person any right of action over or against any party to this
Agreement.
 
14.7        Assignment.  The rights and obligations under this Agreement shall
be binding upon, and inure to the benefit of, the heirs, executors, successors
and assigns of Executive and the Company.  Except as specifically provided in
this Section 14, neither the Company nor Executive may assign this Agreement or
delegate their respective responsibilities under this Agreement without the
consent of the other party hereto. Upon the sale, exchange or other transfer of
substantially all of the assets of the Company, the Company shall assign this
Agreement to the transferee of such assets.  No assignment of this Agreement by
the Company shall relieve the Company of, and the Company shall remain obligated
to perform, its duties and obligations under this Agreement, including, without
limitation, payment of the Base Compensation set forth in Section 5, above.
 
 
9

--------------------------------------------------------------------------------

 
 
14.8        Attorneys’ Fees.  In the event of any Controversy, suit, action or
arbitration to enforce any of the terms or provisions of this Agreement, the
prevailing party shall be entitled to its reasonable attorneys’ fees and
costs.  The foregoing entitlement shall also include attorneys’ fees and costs
of the prevailing party on any appeal of a judgment and for any action to
enforce a judgment.
 
14.9        Modification.  This Agreement may be modified only by a contract in
writing executed by the party(ies) to this Agreement against whom enforcement of
such modification is sought.
 
14.10      Prior Understandings.  This Agreement contains the entire agreement
between the parties to this Agreement with respect to the subject matter of this
Agreement, is intended as a final expression of such parties’ agreement with
respect to such terms as are included in this Agreement, is intended as a
complete and exclusive statement of the terms of such agreement, and supersedes
all negotiations, stipulations, understandings, agreements, representations and
warranties, if any, with respect to such subject matter, which precede or
accompany the execution of this Agreement.
 
14.11      Interpretation.  Whenever the context so requires in this Agreement,
all words used in the singular shall be construed to have been used in the
plural (and vice versa), each gender shall be construed to include any other
genders, and the word “person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.
 
14.12      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14.13      Applicable Law.  This Agreement and the rights and obligations of the
parties hereunder shall be construed under, and governed by, the laws of the
State of California without giving effect to conflict of laws provisions.
 
14.14     Drafting Ambiguities.  Each party to this Agreement has reviewed and
revised this Agreement.  Each party to this Agreement has had the opportunity to
have such party’s legal counsel review and revise this Agreement.  The rule of
construction that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or of any
amendments or exhibits to this Agreement.
 
[Signature Page Follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.



 
THE COMPANY:
          EASTBRIDGE INVESTMENT GROUP CORPORATION          
 
By:
/s/ Norman P. Klein
    Name:
Norman P. Klein
    Title:  COO/CFO    

 

 
CBMG:
          CELLULAR BIOMEDICINE GROUP LTD.          
 
By:
/s/ Andrew Chan
    Name:
Andrew Chan
    Title: Secretary    

 

 
EXECUTIVE:
         
 
 
/s/ Wen Tao (Steve) Liu
     
Signature
             
Wen Tao (Steve) Liu
     
Printed Name
 

 
 11

--------------------------------------------------------------------------------